TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00596-CV



                                Mark David Matthews, Appellant

                                                  v.

                             Terressa Marshall Matthews, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
         NO. FM307695, HONORABLE PETER M. LOWRY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Mark David Matthews filed a notice of restricted appeal from the divorce decree

below. His brief was due November 29, 2004. On January 3, 2005, this Court’s clerk sent notice

to Matthews that his brief was overdue. The notice cautioned that this appeal would be dismissed

if Matthews failed to file by January 13, 2005 either a brief or an explanation for the failure to file

a brief. He has filed no such brief or explanation. We dismiss this cause for want of prosecution.

See Tex. R. App. P. 42.3(b).




                                               Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed for Want of Prosecution

Filed: February 4, 2005